Exhibit32.1 STATEMENT PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the annual report of Vista Gold Corp. (the“Corporation”) on Form10-K for the period ended December31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the“Report”), the undersigned officer of the Corporation does hereby certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002,that: The Report fully complies with the requirements of Section13(a) or15(d) of the Securities Exchange Act of 1934, as amended;and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Dated: March 14, 2011 /s/ Michael B. Richings Michael B. Richings, Executive Chairman and Chief Executive Officer A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to the Corporation and will be retained by the Corporation and furnished to the Securities and Exchange Commission or its staff uponrequest.
